Citation Nr: 1205122	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel







INTRODUCTION

The Veteran had active service from December 1993 to December 1999.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed diverticulitis is related to service, and in particular, to his in-service treatment for urinary tract infections.  In the alternative, the Veteran contends that he was poisoned in service by a subordinate and that the poisoning led to the development of diverticulitis after discharge from service.  Service treatment records reflect treatment for urinary tract infections and although no evidence of diverticulitis was noted on separation from service, a notation on the August 1999 separation examination report indicated that the Veteran had bloody urine "from possible poisoning by subordinate."  

Included in the claims file are several photocopied newspaper articles which discussed the subordinate's involvement in a murder-for-hire plot of a fellow soldier, which was not the Veteran.  Although the articles do not mention the Veteran specifically, it was noted that the subordinate purchased ingredients to manufacture poison and found instructions online about creating poisons with these ingredients.

Additional correspondence in the claims file from the Veteran indicated that the Army Criminal Investigation Division (CID) launched an investigation into the murder-for-hire plot which culminated in a trial and the sentencing of the subordinate to a 38-year prison sentence.  The Veteran also asserted that individuals within the CID informed the Veteran that he was poisoned.  In light of this information, the RO must contact the appropriate service department and/or Federal agency to obtain any and all records pertaining to the Veteran from the Army CID as well as the records of the court proceedings and trial of the subordinate.     

The Veteran was afforded a VA examination in May 2007.  It was noted that the Veteran developed diverticulitis in 2004, but the examiner did not provide an opinion regarding the etiology of this disability and its relationship to service, if any.  Subsequent addenda authored later that same month contained no references to the Veteran's diverticulitis.  Accordingly, the Board finds that this examination report and subsequent addenda are inadequate for evaluation purposes on the issue of entitlement to service connection for diverticulitis.  On remand, the Veteran must be provided a new examination to determine the etiology of the currently diagnosed diverticulitis.
   
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for diverticulitis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The Veteran must also be contacted and asked to provide specific information about the alleged in-service poisoning.  

Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from February 2004.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to request a complete copy of any and all records pertaining to the Veteran from the Army CID as well as the court proceedings and trial of the subordinate involved in the murder-for-hire plot.  The service department and/or Federal agency must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After all of the above development is completed, the Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed diverticulitis.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed diverticulitis is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


